             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOSE GERMAN SANTOS,                 :
    Petitioner                      :
                                    :           No. 1:18-cv-1553
     v.                             :
                                    :           (Judge Rambo)
WARDEN CRAIG A. LOWE,               :
   Respondent                       :

                               ORDER

     AND NOW, this 3rd day of April, 2019, upon consideration of Petitioner

Jose German Santos’s Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2241 (Doc. No. 1), and for the reasons set forth in in the accompanying

Memorandum, IT IS ORDERED THAT:

     1. The Petition for Writ of Habeas Corpus (Doc. No. 1), is DENIED; and

     2. The Clerk of Court is directed to CLOSE this matter.



                                     s/Sylvia Rambo
                                    SYLVIA H. RAMBO
                                    United States District Judge
